Citation Nr: 0217673	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for right ear hearing loss, claimed secondary to Department 
of Veterans Affairs (VA) outpatient care.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem

INTRODUCTION

The veteran had active military service from October 1980 to 
May 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
VA Houston Regional Office (RO) which denied compensation 
benefits pursuant to 38 U.S.C. § 1151 for right ear hearing 
loss.  In August 2001, the veteran testified at a Board 
hearing at the RO.

In December 2001, the Board remanded this case for further 
development of the evidence.  On full review of the record, 
the Board concludes that such development was completed 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

On January 2002 VA audiologic examination, the examiner 
indicated that left ear hearing loss was consistent with 
noise exposure and could have been caused in part by noise 
exposure in service.  As the issue of service connection for 
left ear hearing loss has not been developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); 38 C.F.R. § 3.155 (2002).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  Right ear hearing loss is not shown to have resulted 
from VA medical treatment.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  

2.  The criteria for entitlement to compensation 38 U.S.C. § 
1151 for right ear hearing loss based on VA medical 
treatment have not been met.  38 U.S.C. §§ 1151, 5107 
(2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
obtain evidence needed to substantiate a claim for benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VA may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  38 
U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
a the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the 
benefit sought, and he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that the veteran was informed of all 
pertinent law and regulations via December 1999 statement of 
the case and October 2002 supplemental statement of the 
case.  VA also arranged for an audiologic examination in 
January 2002 and a medical opinion in September 2002.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran is seeking entitlement to compensation under 38 
U.S.C. § 1151 for right ear hearing loss.  He essentially 
contends that when he went to Beaumont VA clinic in March 
and April 1998 complaining of right ear hearing loss, VA 
physicians failed to properly diagnose his condition as 
meningitis and render appropriate medical treatment.  As a 
result of the delay in treatment, he claims that later he 
required emergency surgery (a right mastoidectomy and 
myringotomy) at a private hospital in April 1998, resulting 
in right ear deafness.

The record shows that the veteran was seen on March 5, 1998 
at Beaumont VA clinic complaining of generalized aches, 
headaches, a sore throat and cough.  Examination revealed no 
significant exudate or erythema in the throat, the lungs 
were clear, and tympanic membranes were not significantly 
injected. The diagnoses were upper respiratory infection and 
impacted cerumen.  Vibramycin was prescribed.

On April 29, 1998, the veteran again sought treatment at 
Beaumont VA clinic, reporting that he awoke that morning 
with a right earache.  He denied a sore throat or fever, but 
reported that he had had a chest cold for the past two 
weeks.  Clinical examination again revealed no significant 
exudate or erythema in the throat, the lungs were clear, and 
the tympanic membranes were not significantly injected.  The 
assessment was questionable external otitis.  Cortisporin 
Otic and Tylenol #3 were prescribed and a consultation with 
the Ear, Nose, and Throat clinic was scheduled for the 
following morning.  

Later that day, however, the veteran sought treatment at a 
private hospital when he suddenly developed nausea, 
vomiting, and worsening dizziness, in addition to right ear 
pain.  He also reported a CT scan several years earlier 
showed dilated ventricles; however, he indicated that he was 
never given a diagnosis or any treatment.  On examination, 
there was significant cerumen in the ear canal.  Post 
irrigation examination was difficult secondary to pain.  The 
canal was better visualized with some residual cerumen and 
demonstrated some inflammatory changes in the anterior wall 
of the canal.  The initial assessment was vertigo secondary 
to otitis, likely external and internal.  However, the 
examiner indicated that with the veteran's reported history 
of increased ventricles, he could not rule out a central 
process or cause.  Thus, the veteran was admitted for 
further evaluation. Thereafter, diagnostic study revealed 
right mastoiditis and meningitis; he had a right 
mastoidectomy and right myringotomy and was discharged from 
the hospital on May 14, 1998.  Subsequent VA clinical 
records show that the veteran's meningitis has resolved with 
a single sequela of right-sided deafness without vertigo, 
otalgia, or otorrhea.

The veteran submitted an August 2001 letter from a private 
osteopath indicating that for "a physician to dismiss a 
hearing deficiency as due to earwax without verifying this 
diagnosis by making some effort to remove the wax risks 
overlooking more serious causes of a hearing deficit."  

That month, he testified at a hearing before the undersigned 
that he was seen at the Baumont VA Outpatient Clinic on 
March 5, 1998 because he had right ear hearing difficulty.  
He indicated that the examiner stated that he had "infected 
ear wax."  On visiting the outpatient clinic, he had been 
suffering symptoms for several days.  He testified that the 
treating physician at the Beaumont Outpatient Clinic advised 
him to go to the Houston VA Medical Center to have the 
excess earwax removed.  He further testified that he was 
seen at the Beaumont Outpatient Clinic on April 29, 1998 due 
to severe right ear pain.  Antibiotics and analgesics were 
prescribed.   That evening, he stated he became very dizzy, 
so he went to a private hospital where he informed examiners 
that he was suffering from "infected earwax".  A spinal tap 
was performed and meningitis was diagnosed.  An ear, nose, 
and throat specialist indicated that surgery was required, 
and right ear surgery was performed.   The veteran stated 
his belief that if he had been granted proper care at the 
Beaumont VA Outpatient Clinic, his right ear hearing would 
have been preserved.  His spouse testified that she was a 
registered nurse, and that removal of earwax was a simple 
procedure that did not require a specialist.  According to 
her, once earwax was removed, the tympanic membrane could 
have been seen and irregularities identified.  

In December 2001, the Board remanded this matter for further 
development of the evidence.  

On January 2001 audiologic examination, profound right ear 
sensorineural hearing loss (no response to sound) was 
diagnosed as was abnormal middle ear function.  

A September 2002 VA medical opinion report indicated that 
right ear hearing loss was noted in a 1978 physical 
examination for the Army Reserve.  At that time, the veteran 
stated that such hearing loss was related to bouts of 
sinusitis.  Subsequent audiologic testing in service in 
1980, 1985, and 1986 showed improved right ear hearing.  
According to the examiner, the foregoing suggested the 
possibility of right eustachian tube dysfunction, which 
caused increased susceptibility to otitis media.  The 
veteran was seen at the Beaumont Outpatient Clinic on March 
5, 1998 for complaints of right ear pain and headaches, and 
an upper respiratory infection was diagnosed.  He was seen 
there again on April 29, 1998 and again complained of right 
ear pain and headaches.  He was treated with antibiotics for 
an ear infection.  Later that day, when he sought treatment 
at a private hospital for dizziness, nausea, headaches, and 
worsening right ear pain, physicians were initially 
uncertain about whether the veteran had otitis media or 
otitis externa.  The latter had been diagnosed at the 
Beaumont VA Outpatient Clinic.  The veteran was not seen by 
an ear, nose, and throat specialist until May 5, 1998 and 
right ear surgery was not performed until May 7, 1998.  The 
VA examiner opined that given the interval between his 
hospital admission on April 29, 1998 and right ear surgery 
on May 7, 1998 and medical records from the Beaumont VA 
Outpatient Clinic and from the private hospital, there was 
no data to suggest that there was loss of right ear hearing 
due to meningitis that was directly caused by the absence of 
a diagnosis of meningitis when seen at the Beaumont 
Outpatient Clinic on April 29, 1998.  The physician opined 
that the hearing loss was most probably the natural course 
of the meningitis, and was not related to the absence of a 
diagnosis on April 29, 1998.  

Law and Regulations 

38 U.S.C. § 1151 (2002) provides that compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected. A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.

Under 38 C.F.R. § 3.358 (2002), compensation is not be 
payable for the continuance or natural progress of disease 
or injuries.  Additionally, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical 
treatment administered.  

Earlier interpretations of the 1151 statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
U.S. Court of Appeals for the Federal Circuit issued a 
decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the U.S. Supreme Court, Brown v. 
Gardner, 115 S. Ct. 552 (1994).  In March 1995, VA published 
an interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the Gardner decision.  60 
Fed. Reg. 14,222 (1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (1996), and codified at 
38 C.F.R. § 3.358(c) (1997).  Congress amended 38 U.S.C.A. § 
1151, effective for claims filed on or after October 1, 
1997, to preclude benefits in the absence of evidence of VA 
negligence or an unforeseen event.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(1997).  

Entitlement to VA disability compensation requires a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The existence of current disability requires proof 
by evidence of current symptomatology.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Pursuant to the facts of this case and applicable law and 
regulations, the veteran is not entitled to compensation 
under 38 U.S.C. § 1151.  Although severe right ear hearing 
loss was confirmed by January 2002 VA audiologic 
examination, the comprehensive September 2002 VA medical 
opinion indicated that the veteran's right ear hearing loss 
was likely due to the natural course of meningitis and was 
not due to the failure to diagnose that disease in March 
1998 at the Beaumont VA Outpatient Clinic, and compensation 
cannot be granted when a disability is caused by the natural 
progression of a disease or injury.  38 C.F.R. § 3.358.  

Because the medical evidence indicates that right ear 
hearing loss was caused by the natural progression of the 
veteran's meningitis and not because of VA's failure to 
diagnose that disease, compensation under U.S.C. § 1151 must 
be denied.  38 C.F.R. § 3.385.   In addition, because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  

The Board notes the August 2001 osteopath's opinion 
indicating that earwax should have been removed in order 
that a view of the tympanic membrane may have been reviewed.  
According to him, that is the appropriate procedure with 
complaints of hearing loss.  However, the Board concludes 
that failure to remove the veteran's earwax is immaterial in 
this case as right ear hearing loss was caused by meningitis 
and not by any alleged failure by VA to check the tympanic 
membrane.  


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for right ear 
hearing loss, claimed secondary to VA outpatient care, is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

